Citation Nr: 0317655	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  03-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1942 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (St. Petersburg RO) at the direction 
of VA Regional Office in Jackson, Mississippi (RO).  That 
rating decision continued a 10 percent rating for bilateral 
pes planus, which has been in effect since July 1943.  

In June 2003, the RO denied the veteran entitlement to 
service connection for: degenerative changes of the knees; 
right and left ankle pain; right and left hip pain; and, 
right and left shoulder pain.  The veteran claimed that these 
disabilities were secondary to his service-connected 
bilateral pes planus.  The Board notes that the claims file 
contains The American Legion's Statement of Accredited 
Representation, dated June 2003, which requests that the 
Board consider the veteran's entitlement to secondary service 
connection in its evaluation of his claim for entitlement to 
an increased rating for bilateral pes planus.  The veteran, 
however, has not appealed the June 2003 rating decision.  
Consequently, these issues are not properly before the Board 
at this time.  


FINDINGS OF FACT

1. VA has obtained all relevant evidence necessary for an 
equitable disposition of veteran's appeal.

2. The veteran's service-connected bilateral pes planus is 
manifested by: pronated feet; valgus alignment of the 
hindfoot bilaterally; pain on palpation of the plantar aspect 
of the mid-foot region of both feet; and, complaints of pain, 
swelling and discomfort; X-ray evidence shows mild 
degenerative changes of the first metatarsal phalangeal (MTP) 
joint, with mild varus deformity of the veteran's left foot, 
as well as degenerative changes of the first MTP joint, with 
bony spur and joint space narrowing of the veteran's right 
foot.

3. The service-connected disability picture is shown to more 
nearly approximate that of severe impairment due to bilateral 
pes planus.

CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, for bilateral pes planus, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including §§ 
 4.7, 4.71(a), Diagnostic Code 5276 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty on VA to 
assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information or 
evidence needed to substantiate or complete his claim. 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  In addition, VA must help the veteran obtain 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(2002).  This 
duty also includes assisting the veteran in obtaining non-
evidentiary information, necessary to the adjudication of his 
claim, including the veteran's address and Social Security 
number as well as the name and address of a medical care 
provider who may have evidence pertinent to the claim. 38 
C.F.R. § 3.159(a)(5)(2002).  

In the present case, the RO fulfilled its duties to inform 
and assist the veteran with his claim.  The RO notified the 
veteran of the evidence required for a grant of his claim by: 
letters dated July 2002 and May 2003; an April 2003 Statement 
of the Case (SOC); and, a Supplemental Statement of the Case 
(SSOC) dated May 2003.  In addition, the RO's July 2002 
letter to the veteran contained a form, which requested the 
veteran's authorization for the release of his medical 
information to the VA (Release).  The veteran completed the 
Release on July 22, 2002 and returned it to VA.  The RO 
subsequently requested, received,  and reviewed the medical 
information identified by the veteran, prior to its 
adjudication of his claim.  A VA Compensation and Pension 
examination was accorded the veteran in August 2002 to 
determine the severity of the pes planus.

The Board concludes, therefore, that the documents sent to 
the veteran adequately informed him of the information and 
evidence needed to substantiate his claim and satisfied the 
VCAA's notification requirements.  Consequently, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Board also determines that the RO fulfilled its 
requirement to assist the veteran in obtaining evidence and 
information material to the adjudication of his claim.  A 
remand, therefore, would serve no useful purpose in this case 
and further development is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has reviewed The American Legion's brief, submitted 
in July 2003, which contends that VA violated 38 U.S.C.A. § 
5103 (b) because it deprived the veteran of a one-year period 
to submit evidence or necessary information before it 
rendered a decision on his claim.  Notwithstanding the merits 
of The American Legion's arguments, on May 15, 2003, the 
veteran completed and returned an appeal status election form 
(Election Form), which requested the certification of his 
appeal to the Board.  The Board finds, therefore, that this 
letter indicated the veteran's waiver of the one-year period 
to which he may have been entitled under 38 U.S.C.A. §5103 
(b) (West 2002).

II. Entitlement to an Increased Disability Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 and 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require a review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, however, they do not give past 
medical reports precedence over current medical findings.  In 
addition, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran served in World War II.  The veteran has been 
service connected for bilateral pes planus at a 10 percent 
disability rating since the 1940s.  Entitlement to service 
connection was granted in July 1943 for bilateral pes planus, 
which was aggravated during his service.  The veteran's 
rating has remained at 10 percent since that time.  

Currently, the veteran complains of severe pain when walking.  
Indeed, he reports that he requires a wheel chair if he has 
to walk "any distance."  The veteran further claims that 
his condition has worsened over the years and that "all of 
the bones in his feet are sore and stays [sic] swollen most 
of the time."  

In August 2002, a VA examination was conducted that revealed: 
pronated feet with bilateral pes planus; valgus alignment of 
the hindfoot bilaterally; pain upon the manipulation of his 
hindfoot; a swelling of the ankles, greater on the right than 
on the left; some slight pain on range of motion testing of 
the ankles; tenderness to palpation of the ankle and plantar 
aspect of the midfoot region of both feet; and tenderness to 
palpation along the area underneath the metatarsal heads of 
the left foot.  In addition, August 2002 X-rays of the left 
foot revealed mild degenerative changes of the first MTP 
joint with mild varus deformity.  August 2002 X-rays of the 
right foot revealed degenerative changes of the first MTP 
joint with bony spur and joint space narrowing.  Finally, the 
veteran reported that he did not have, or use, any sort of 
prescription or orthopedic shoes, nor did he use any arch 
supports or inserts in his shoes.  The veteran told the VA 
examiner that he was most comfortable in soft-soled, 
athletic-type shoes.  The impression was bilateral pes 
planus.

The current rating for the veteran's service-connected 
bilateral pes planus is 10 percent.  Pursuant to Diagnostic 
Code 5276, a 10 percent rating is warranted for moderate 
bilateral or unilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of feet.  
38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2002).

If the veteran manifests severe bilateral pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities, a 30 
percent rating is warranted.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5276 (2002).

The highest rating assigned to bilateral pes planus is a 50 
percent rating.  It is warranted for pronounced bilateral pes 
planus, indicated by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  
Pronounced bilateral pes planus is also not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5276 (2002).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Based upon the analysis set forth below, the Board concludes 
that the veteran's overall disability picture more nearly 
approximates the criteria required for the assignment of a 30 
percent rating for service-connected bilateral pes planus.  
Specifically, the veteran's feet are pronated and X-Ray 
evidence reveals degenerative changes, varus deformity of the 
left foot and bony spur and joint space narrowing of the 
right foot.  He experiences pain on the manipulation of his 
hindfoot.  He also complains of severe pain and discomfort 
while walking, even for short distances.  In addition, the 
veteran complains of, and his August 2002 VA examination 
report corroborates, swollen ankles.  

The Board concludes that the evidence does not support a 
finding that the veteran suffers from pronounced bilateral 
pes planus, as contemplated by the 50 percent disability 
rating under Diagnostic Code 5276.  Specifically, the 
evidence does not establish that the veteran's bilateral pes 
planus involves "marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo  on manipulation, not improved by 
orthopedic shoes or appliances" as required for a 50 percent 
rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2002).  
Based upon the competent medical evidence of record, however, 
and the veteran's complaints of severe pain during use, the 
Board finds that his service-connected disability picture is 
more reflective of a severe impairment of each foot, 
consistent with a 30 percent rating.

III.	De Luca Provisions

In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court held 
that 38 C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2002), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Furthermore, functional loss may occur as a result 
of weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2002).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).

The VA examiner considered the DeLuca provisions, and noted 
that "pain could further limit functional ability during 
flare-ups or with increased use.  It is not feasible, 
however, to attempt to express any of this in terms of 
additional limits of motion as these matters cannot be 
determined with any degree of medical certainty."  

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected 
bilateral pes planus.  The Board has considered the veteran's 
claim for an increased rating for his bilateral pes planus 
under all appropriate diagnostic codes.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

The Board has carefully considered the "positive" evidence 
represented by the contentions and testimony submitted by and 
on behalf of the veteran asserting a higher level of 
disability due to his bilateral pes planus, than is reflected 
by the 10 percent rating currently assigned, and concludes 
that there is competent medical and lay evidence to support 
the evaluation of a severe impairment of the veteran's feet 
due to his bilateral pes planus.  See Francisco, 7 Vet. App. 
at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Thus, the claim for an increased rating of 30 
percent, and not in excess thereof, is granted. Gilbert, 1 
Vet. App. at 49.







	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 30 percent, and not in excess thereof, 
for service- connected bilateral pes planus, is granted.



                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

